Title: To Alexander Hamilton from James McHenry, 4 September 1800
From: McHenry, James
To: Hamilton, Alexander


Baltimore 4 Sept. 1800
My dear Hamilton
I recd. this morning your letter dated the 27 Ulto. with the one at first intended for Major Jackson.
I sincerely beleive that there is not one of your friends who have paid the least attention to the insinuations attempted to be cast on the legitimacy of your birth, or who would care or respect you less were all that your enemies say or impute on this head true. I think it will be most prudent and magnanimous to leave any explanation on the subject to your biographer, and the discretion of those friends to whom you have communicated the facts.
Another subject. Will not a publication calculated to give a proper biass to the public sentiment come too late, except perhaps in particular States where a foundation may have already been laid?
You will see by the enclosed how we stand here.
Yours truly & affly
J McH
Alexr Hamilton Es
